10/14/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0303


                                      DA 20-0303
                                   _________________

 BRIAN JOHN TEMPLE,

               Petitioner and Appellant,

        v.                                                       ORDER

 STATE OF MONTANA,

               Respondent and Appellee.
                                 _________________

       Counsel for Appellant has filed a motion for a 2-week extension of time within
which to file his reply brief, which was due October 8, 2021. Upon consideration of
Appellant’s motion for extension of time,
       Appellant is granted an extension of time until October 22, 2021, within which to
file the reply brief.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                               October 14 2021